     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 1 of 19 PageID #:157




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Maxwell Little, et al.,
                                                No. 1:18-CV-06954
                          Plaintiffs,

         v.                                     Honorable Virginia M. Kendall

JB Pritzker for Governor, et al.,

                          Defendants.




           DEFENDANT JB PRITZKER FOR GOVERNOR’S
  MEMORANDUM IN SUPPORT OF MOTION TO STRIKE AND DISMISS SECOND
                     AMENDED COMPLAINT




124717-0003/142578420.1
       Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 2 of 19 PageID #:158



                                                TABLE OF CONTENTS

                                                                                                                                  Page

I.       INTRODUCTION ............................................................................................................. 1
II.      BACKGROUND ............................................................................................................... 2
III.     ARGUMENT ..................................................................................................................... 4
         A.   MOTION TO STRIKE .......................................................................................... 4
         B.   MOTION TO DISMISS ........................................................................................ 5
              1.   Legal standard ............................................................................................ 5
              2.   The Complaint does not allege plausible claims for relief ........................ 5
                   a.          The Complaint fails to allege facts about most Plaintiffs’
                               employment.................................................................................... 5
                   b.          Plaintiffs do not plausibly allege racial discrimination.................. 6
                   c.          Plaintiffs do not plausibly allege racial harassment ..................... 10
                   d.          Plaintiffs do not plausibly allege retaliation ................................ 12
              3.   The Court’s dismissal should be with prejudice ...................................... 15
IV.      CONCLUSION ................................................................................................................ 15




                                                                   i
124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 3 of 19 PageID #:159



                                     I.      INTRODUCTION

         JB Pritzker for Governor (the “Campaign”) moves under Rules 12(f) and 12(b)(6) of the

Federal Rules of Civil Procedure to strike parts of the Second Amended Complaint

(“Complaint”) and dismiss all claims against the Campaign. See Compl., ECF No. 28.

         Plaintiffs filed this suit just before a hotly contested election and immediately gave it to

the press. But Plaintiffs never served the Campaign—even though counsel agreed to accept

service on October 15 and asked on October 19 that Plaintiffs’ counsel serve the lawsuit or

dismiss it if they did not intend to proceed. Instead, Plaintiffs filed an amended complaint on

Election Day, and then moved to amend again rather than respond to the defects the Campaign

identified in the prior complaint. After the Court granted Plaintiffs leave to file their proposed

second amended complaint, Plaintiffs in fact filed a different version. Compare Prop. SAC, ECF

No. 21, with Compl. All told, Plaintiffs have put forth four complaints—all deficient.

         As with the prior three complaints, this Complaint is full of sweeping legal conclusions,

overheated rhetoric, and rank speculation, but still does not contain factual allegations showing

that Plaintiffs’ claims for relief are plausible. As to most Plaintiffs, the Complaint contains no

well-pleaded factual allegations of any kind. As to all Plaintiffs, while the Complaint alleges race

discrimination, it contains no factual allegation that any Plaintiff has been subject to an adverse

action because of his or her race. The Complaint alleges a race-based hostile work environment

but falls far short of alleging plausibly that any Plaintiff was subject to severe or pervasive

harassment because of his or her race. Finally, the Complaint alleges retaliation but contains no

factual allegations showing that (a) any Plaintiff was subject to an adverse action after engaging

in protected activity or (b) that retaliatory animus motivated any such action.




                                                   1
124717-0003/141747821.1
     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 4 of 19 PageID #:160




         There is a reason for this—Plaintiffs’ claims are baseless. The truth is that Plaintiffs’

accusations of race discrimination focus on supervisors who are African American and members

of Campaign leadership—roughly half of whom are people of color—and Plaintiffs litter the

Complaint with mischaracterizations and falsehoods. Of course, on this motion, the Court takes

Plaintiffs’ well-pleaded factual allegations as true. But after four tries, Plaintiffs still have not set

out plausible claims. The Court should grant the Campaign’s motion and dismiss with prejudice.

                                           II.      BACKGROUND

         JB for Governor is a political committee that was devoted to electing Democrat JB

Pritzker the governor of Illinois and Juliana Stratton the lieutenant governor. See generally

Compl. ¶ 4. Consistent with Mr. Pritzker’s and Ms. Stratton’s values, the Campaign is deeply

committed to equal opportunity. For the Campaign, equal opportunity is not just a legal

requirement; it is a basic organizational value reflected in its staff, volunteers, and workplace.

         Plaintiffs are 12 former Campaign employees. Each Plaintiff alleges under 42 U.S.C.

§ 1981 (“Section 1981”) that he or she was subject to (1) race-based harassment; (2) racial

discrimination; and (3) retaliation. Id. ¶¶ 56-65. Although Plaintiffs bring individual claims, the

Complaint says little about each Plaintiff.1 Plaintiffs briefly describe each organizer and his or

her resume. Id. ¶ 3(a)-(j). This is the only mention of six of the 12 Plaintiffs: Jason Benton, Jelani

Coleman, Erica Kimble, Nathaniel Madison, James Tinsley, and Mark Walker. And as to their

employment generally, Plaintiffs assert only that the Campaign placed five of them on paid

administrative leave after they filed this lawsuit, pending an investigation. Id. ¶¶ 52-53.

         With regard to Celia Colón, Plaintiffs allege that during a “mandatory cultural sensitivity



1
 For this motion only, the Campaign treats all well-pleaded factual allegations as true. See, e.g., McCauley v. City of
Chi., 671 F.3d 611, 616 (7th Cir. 2011) (on 12(b)(6) motion, courts “accept the well-pleaded facts in the
complaint”—but not “legal conclusions and conclusory allegations”—“as true”).

                                                          2
124717-0003/142578420.1
       Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 5 of 19 PageID #:161




training on September 12, 2018,” id. ¶ 29, “[w]hen Celia tried to ask a question, the training

director instructed the person with the microphone not to give it to her,” id. ¶ 35. Plaintiffs

provide no other details; they do not allege that this had anything to do with Ms. Colón’s race as

opposed to, by way of example, that the presentation had already run an hour late.

           For Kasmine Calhoun, Plaintiffs allege that Ms. Calhoun was assigned to Peoria, the

Campaign arranged for her to stay with a private family, the family “denied her housing” after it

“found out” she “was Black,” and the Campaign then booked her a hotel room. Id. ¶¶ 12-18.

Plaintiffs allege that Ms. Calhoun resigned because she believed the “hotel was in an unsafe part

of town” and the Campaign told her that it had a “financial budget” and so she would need to

“make due” rather than try to “request cheaper rates at safer hotels.” Id. ¶¶ 17-19. Ms. Calhoun

does not allege that the Campaign paid for more expensive hotels for other employees (African

American or otherwise) or that the Campaign’s hotel bookings were motivated by racial animus.

           As to Maxwell Little, Plaintiffs allege that he “complained” a week after the sensitivity

training, id. ¶ 39, and also “complained” with at least some other Plaintiffs “[i]mmediately” after

the training, id. ¶ 38. Plaintiffs allege that the Campaign responded to Mr. Little’s “complaint”

by holding a conference call with Campaign leadership during which Campaign Manager Anne

Caprara2 explained that the Campaign had investigated the incident and reprimanded Ebonee

Dawson for asking the organizers she supervised to not “say anything stupid” during the training.

Id. ¶ 40. Plaintiffs then offer a nonsequitur—bemoaning that the Campaign “completely ignored”

their complaints while also acknowledging that the Campaign addressed those complaints—and

dismiss the Campaign’s response as “superficial and meaningless.” See id. ¶¶ 37-41.

           As to Tiffany Madison, Plaintiffs allege that she “attempted to report” sexual harassment



2
    Throughout the Complaint, Plaintiffs misspell Ms. Caprara’s last name as “Capara.”

                                                          3
124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 6 of 19 PageID #:162




to her supervisor, who did not initially respond to her “messages.” Id. ¶ 22. After “repeated

attempts” to contact the supervisor, Ms. Madison’s supervisor then “delegated to a subordinate

the job of inquiring after [her] complaints.” Id. ¶ 23. Ms. Madison then had to report the

allegation to her alleged harasser’s roommate. See id. ¶ 24. Nowhere in the allegations specific to

Ms. Madison are any contentions that she experienced racial discrimination or harassment.

         And finally, in addressing the two newly added Plaintiffs—Kayla Hogan and Eric

Chaney—Plaintiffs allege only that Ms. Hogan (and other unidentified organizers) discussed

unionization, id. ¶ 7, and that her employment and Mr. Chaney’s employment with the

Campaign (along with many others’) ended after the March primary election, id. ¶ 10.

         Plaintiffs then offer a hodgepodge of allegations. They first note that an African

American supervisor, DeJuan Jackson, changed his haircut and posit that the haircut meant “he

no longer comes across as crass and [is] the least offensive African American,” and then

speculate that someone “strongly encouraged” Mr. Jackson to change his haircut. Id. ¶¶ 27-28.

Plaintiffs also set out a list of alleged “examples of racial discrimination,” which seemingly

summarize their other allegations, id. ¶ 26, and include no detail beyond bald conclusions. They

then say the Campaign fired someone for “wearing black face”—in fact a charcoal facial mask—

and “having it posted on social media.” Id. ¶ 36. Finally, Plaintiffs complain that the office in

which some Plaintiffs (and others) work is “in an unsafe location,” id. ¶ 45, which Plaintiffs

suggest means that Latino and African American field organizers are “valued less,” id. ¶ 444.

                                       III.    ARGUMENT

A.       MOTION TO STRIKE
         A court may strike from a complaint immaterial allegations that “are so unrelated” to the

plaintiff’s claims as to be “devoid of merit, unworthy of consideration, and unduly prejudicial.”

E & J Gallo Winery v. Morand Bros. Beverage Co., 247 F. Supp. 2d 979, 982 (N.D. Ill. 2003)


                                                  4
124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 7 of 19 PageID #:163




(internal quotation marks omitted); see also Fed. R. Civ. P. 12(f). Immaterial allegations are

prejudicial when they confuse the issues. See Hoffman-Dombrowski v. Arlington Int’l

Racecourse, Inc., 11 F. Supp. 2d 1006, 1009 (N.D. Ill. 1998).

         Here, the Court should strike the extraneous allegations about the Campaign’s supposed

reaction to discussions of unionization and the sexual harassment complaint. They have no

relevance to this case, which is about alleged racial discrimination under Section 1981. Plaintiffs

do not (and could not) bring claims under laws such as Section 7 of the National Labor Relations

Act or Title VII of the Civil Rights Act of 1964. By pleading “retaliation” and “intimidation”

from Ms. Hogan’s and unidentified organizers’ attempts to unionize and Ms. Madison’s report of

alleged sexual harassment, see Compl. ¶¶ 7-8, 25, Plaintiffs try to bolster their thinly pleaded
racial discrimination-based claims with inflammatory—but irrelevant—matters. That is

improper, and the Court should strike these allegations accordingly. See id. ¶¶ 7-8, 22-25.

B.       MOTION TO DISMISS

         1.        Legal standard

         Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a complaint that—as

in this case—fails to plead sufficient facts that “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 12(b)(6).

The complaint’s facts—taken as true—must “allow[] the court to draw the reasonable inference”

that the defendant engaged in the conduct alleged. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); see also Atkins v. City of Chi., 631 F. 3d 823, 832 (7th Cir. 2011) (courts consider

whether plaintiff’s allegations are “unrealistic,” “contradict” one another, or are “‘speculative’”).

         2.        The Complaint does not allege plausible claims for relief

                   a.     The Complaint fails to allege facts about most Plaintiffs’ employment

         The most striking feature of the Complaint is what it lacks. Despite the Complaint’s

inflammatory language, it fails to allege any specific, relevant facts about the employment of


                                                    5
124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 8 of 19 PageID #:164




seven of the Plaintiffs: Jason Benton, Jelani Coleman, Erica Kimble, Nathaniel Madison, James

Tinsley, Mark Walker, and Tiffany Madison. See Compl. ¶¶ 5-69. The Complaint recounts only

their employment history before they joined the Campaign. See id. ¶ 3(a)-(j). Instead, those

Plaintiffs rely on generalized, vague allegations, see id. ¶ 26, that amount to nothing more than

“unadorned, the-defendant-unlawfully-harmed-me accusation[s],” Iqbal, 556 U.S. at 678. For

this reason alone, those seven Plaintiffs fail to state any plausible claim for relief.

                   b.     Plaintiffs do not plausibly allege racial discrimination

         Even for those Plaintiffs as to whom there are at least some factual allegations in the

Complaint, Plaintiffs fail to state plausible claims for relief. To state a claim for discrimination

under Section 1981, Plaintiffs must allege (1) membership in a protected class, (2) an adverse

employment action, and (3) some connection between their protected class and the adverse

employment action. See Shankle v. Village of Melrose Park, No. 16 C 2582, 2018 WL 844422, at

*2 (N.D. Ill. Feb. 12, 2018) (plaintiff failed to state claim because she did not “explain” how her

employer’s denial of work assignments constituted an adverse action).3 Here, Plaintiffs plead no

facts supporting an adverse employment action taken because of their race.

         Not every employment action—even if unfavorable—supports a race discrimination

claim. The action “must materially alter the terms and conditions of employment.” Stutler v. Ill.

Dep’t of Corr., 263 F.3d 698, 703 (7th Cir. 2001). An adverse action imposes a significant

change in employment status, such as:

                   (1) termination or reduction in compensation, fringe benefits, or
                   other financial terms of employment; (2) transfers or changes in job
                   duties that cause an employee’s skills to atrophy and reduce future
                   career prospects; and (3) unbearable changes in job conditions, such



3
 The Seventh Circuit generally applies the same analysis for claims under Title VII of the Civil Rights Act of 1964
and Section 1981, and the Campaign cites Title VII cases where applicable. See Ferrill v. Oak Creek-Franklin Joint
Sch. Dist., 860 F.3d 494, 499 (7th Cir. 2017).

                                                         6
124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 9 of 19 PageID #:165



                   as a hostile work environment or conditions amounting to
                   constructive discharge.

Monroe v. Columbia Coll. of Chi., No. 17-cv-5837, 2018 WL 4074190, at *3 (N.D. Ill. Aug. 27,

2018) (internal quotation marks omitted).

         Only Ms. Calhoun, Ms. Hogan, and Mr. Chaney plead any action that could conceivably

be adverse. Ms. Calhoun claims she resigned because the hotel the Campaign paid for her to stay

in after a volunteer family denied her housing was “in an unsafe part of town.” See Compl.

¶¶ 12-18. Even if the Campaign was responsible for the actions of that family—which Plaintiffs

do not allege is employed by or has a contractual relationship with the Campaign—Ms. Calhoun

has not alleged an adverse action. An employer has no obligation to pay for or arrange housing

for its employees. In any event, Ms. Calhoun’s claim appears to be premised on her view that the

hotel the Campaign paid for was not in a sufficiently nice neighborhood. Id. ¶¶ 18-19. The

Campaign is aware of no authority holding that an employer’s failure to (voluntarily) pay for

housing an employee deems “adequate” can be an adverse employment action.

         To the extent Ms. Calhoun premises her discrimination claim on her resignation, she does

not allege that the Campaign ended her employment or any facts even remotely suggesting

constructive discharge. Nor could she, for she would have to allege working conditions “even

more egregious” than those required for a hostile work environment claim. See Wright v. Ill.

Dep’t of Children & Family Servs., 798 F.3d 513, 527 (7th Cir. 2015) (internal quotation marks

omitted). Her allegations, therefore, give rise only to the reasonable inference that she voluntarily

quit her job. Andrews v. CBOCS W., Inc., 743 F.3d 230, 235 (7th Cir. 2014) (“employee who

voluntarily resigns cannot be said to have experienced an adverse employment action” if there is

no constructive discharge), overruled on other grounds by Ortiz v. Werner Enters., Inc., 834 F.3d

760 (7th Cir. 2016). She pleads no adverse action.


                                                 7
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 10 of 19 PageID #:166




         Although Ms. Hogan and Mr. Chaney allege that they were “terminated” after the

primary, Compl. ¶ 10, they do not allege that their employment ended for discriminatory reasons,

see id. They plead no facts from which the Court can reasonably infer a connection between their

protected class and the end of their employment. See Shankle, 2018 WL 844422, at *2. Indeed,

they allege many others were terminated at the same time. Compl. ¶ 10. The only reasonable

inference is that their employment ended because the primary election ended.

         The rest of the Plaintiffs do not allege any tangible action materially affecting the terms

of their employment. Plaintiffs do not allege, for example, that the Campaign decreased their pay

or benefits, demoted them, or imposed any condition that would reduce their future prospects or

stunt their skills. See Compl. ¶ 3(a)-(j); Monroe, 2018 WL 4074190, at *3.

         Where Plaintiffs presumably intend to allege an adverse action based on their working

conditions, they fall far short. They are light on details, alleging that Ms. Colón was not allowed

to ask a question during the training and that Mr. Little complained about discrimination and the

Campaign responded with a conference call (arranged too hastily, in Plaintiffs’ opinion). See id.

¶¶ 35, 39-41. Plaintiffs also allege that the Campaign ignored their requests for racial sensitivity

training in early 2018, id. ¶ 6, but then held such a training later in the year, id. ¶ 29.4 Finally,

Plaintiffs generally allege that the Campaign did not allow them to telecommute, micromanaged

and belittled them, permitted “crass and racially discriminatory language,” denied resources, and

restricted access to Mr. Pritzker and “positions of advancement.”5 See id. ¶ 26. But even taking

these allegations as true, Plaintiffs do not plead an adverse action because they allege nothing

that materially affected their employment. At most, the Complaint expresses Plaintiffs’


4
  Because all Plaintiffs but Ms. Hogan and Mr. Chaney were hired in the summer of 2018, even if denying a
requested training in early 2018 could be a material adverse action, it cannot support a claim for ten of the Plaintiffs.
5
  With regard to “positions of advancement,” Plaintiffs do not identify any positions or which Plaintiff (if any)
applied for such a position.

                                                           8
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 11 of 19 PageID #:167




“subjective preference” for different working conditions, Johnson v. Cambridge Indus., Inc., 325

F.3d 892, 901 (7th Cir. 2003), cert. denied, 540 U.S. 1004 (2003), or that they encountered

slights and “annoyances,” Boss v. Castro, 816 F.3d 910, 918 (7th Cir. 2016); see also Griffin v.

Potter, 356 F.3d 824, 829 (7th Cir. 2004) (general hostility not adverse employment action if not

pervasive). Just because they are “unhappy” with their jobs does not mean they have pleaded an

“adverse action.” See Smart v. Ball State Univ., 89 F.3d 437, 441 (7th Cir. 1996).

         What is more, being assigned to work in “specific areas” that are majority-minority

communities instead of “majority-white working environments,” Compl. at 2; see also id. ¶ 26(i)

(“Assigning Latino and African American field organizers on the basis of their race . . . .), cannot

be an adverse action, Anzaldua v. Chi. Transit Auth., No. 02 C 2902, 2002 WL 31557622, at *4

(N.D. Ill. Nov. 15, 2002) (“racial composition of [plaintiff’s] co-workers or the neighborhood

where [plaintiff] was transferred to” cannot be “an adverse employment action”). That kind of

assignment is not an adverse action. Indeed, asserting that it is offends the principles underlying

antidiscrimination laws. See id. at *3 (“Such an argument contains precisely the stereotypical

notions and racist attitude that [the plaintiff] herself complains of.”).

         Finally, even if Plaintiffs had pled plausibly that they experienced an adverse

employment action, which they have not, their discrimination claims still fail because they do not

plausibly allege that they suffered any such action because of their race. Of course, Plaintiffs

need not plead a prima facie case, but they must provide more than “unadorned, the-defendant-

unlawfully-harmed-me accusation[s],” Iqbal, 556 U.S. at 678; see also Compl. ¶ 26(i)

(conclusory statement that organizers were assigned based on race).

         For these reasons, Plaintiffs fail to state a claim for race discrimination.




                                                    9
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 12 of 19 PageID #:168



                   c.     Plaintiffs do not plausibly allege racial harassment

         Plaintiffs’ hostile work environment claim also fails as inadequately pleaded. To be clear,

racial harassment of any kind flatly violates the Campaign’s policies and values. But none of the

Plaintiffs allege any racially harassing behavior. To plausibly state their claim, Plaintiffs must

allege facts supporting the reasonable inference that the supposed harassment was (1) based on

race; (2) objectively and subjectively offensive; and (3) so severe or pervasive that it altered the

conditions of employment and created an abusive environment. See Dandy v. United Parcel

Serv., 388 F.3d 263, 271 (7th Cir. 2004). The Campaign focuses on the third requirement—

severe and pervasive harassment—because the Complaint so obviously founders on it.

         Whether alleged conduct creates a hostile work environment depends on “(1) the

frequency of the discriminatory conduct; (2) how offensive a reasonable person would deem it to

be; (3) whether it is physically threatening or humiliating conduct as opposed to verbal abuse; (4)

whether it unreasonably interferes with an employee’s work performance; and (5) whether it was

directed at the victim.” Nichols v. Mich. City Plant Planning Dep’t, 755 F.3d 594, 601 (7th Cir.

2014). “Offhand comments” and “isolated incidents”—even if harassing—are not severe or

pervasive. See Dandy, 388 F.3d at 271 (internal quotation marks omitted).

         The incidents Plaintiffs allege are not severe. Taking Plaintiffs’ allegations as true, it is

not reasonable to infer that being micromanaged, subjected to unspecified intimidation, told to

stay silent at a single training, and seated next to a white supervisor altered their working

conditions to the point of abusiveness. See Compl. ¶¶ 25, 26(e), 31, 33; Atanus v. Perry, 520

F.3d 662, 676 (7th Cir. 2008) (“loud, unprofessional tone during one meeting” is not “severe [or]

pervasive”); Adam v. Obama for Am., 210 F. Supp. 3d 979, 991 (N.D. Ill. 2016) (“Generally,

rude or impolite interactions with co-workers are insufficient to support a claim for hostile work

environment.”); Monroe, 2018 WL 4074190, at *5 (same, as to “hyper-surveillance”). And

                                                   10
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 13 of 19 PageID #:169




Plaintiffs’ vague charges of harassment and intimidation—even when coupled with new vague

charges of belittlement, condescension, and bullying—also fail to support an inference of

severity. See Compl. ¶ 26(e), (j); Porter v. City of Chi., 700 F.3d 944, 956 (7th Cir. 2012)

(“vague and conclusory allegations of being ‘harassed’ and ‘intimidated’” by supervisors were

insufficient); Saxton v. Am. Tel. & Tel. Co., 10 F.3d 526, 535 (7th Cir. 1993) (same, as to

supervisor’s condescension). In similar fashion, while the Complaint references “crass and

racially discriminatory language,” Compl. ¶ 26(h), it says nothing about what that allegedly

discriminatory language was, see Nichols, 755 F.3d at 601. And although Plaintiffs lob the

incendiary allegation that someone working for the Campaign wore blackface (and was fired for

doing so) and had it posted on social media, Plaintiffs make no allegation that they were exposed

to that conduct. See Compl. ¶ 36; see Ngeunjuntr v. Metro. Life Ins. Co., 146 F.3d 464, 467 (7th

Cir. 1998) (plaintiffs must be exposed to the racial hostility they complain of). Even assuming

Plaintiffs felt offended by events to which they attribute a racial nature, what they allege is not

severe as a matter of law and cannot support a hostile work environment claim. See Ellis v. CCA

of Tenn. LLC, 650 F.3d 640, 647-49 (7th Cir. 2011) (reasonable person would not have found

workplace with racially charged language and imagery hostile).

         Nor are the alleged incidents pervasive. First, most of the alleged harassment occurred at

a single training (when Ms. Hogan and Mr. Chaney were not even employed by the Campaign).

See Compl. ¶¶ 10, 29-35. That isolated incident cannot support a claim. See Nichols, 755 F.3d at

601; see also Atanus, 520 F.3d at 676; Peters v. Renaissance Hotel Operating Co., 307 F.3d 535,

552 (7th Cir. 2002) (“interracial strife” at diversity training insufficient to support hostile work

environment claim). Second, the Complaint says nothing about how often allegedly

discriminatory language was used or how often Plaintiffs experienced any other alleged



                                                  11
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 14 of 19 PageID #:170




discrimination. See Nichols, 755 F.3d at 601. Treating Plaintiffs’ allegations as true, the only

reasonable inference is that they describe isolated incidents, particularly given that Plaintiffs are

attempting to aggregate the claims of 12 different individuals.

         Indeed, courts in the Seventh Circuit have found far more egregious conduct to be

insufficient. Allegations of racially charged language—particularly if at all ambiguous—or

racially offensive imagery is alone not enough to state a claim. See Ellis, 650 F.3d at 647-49

(ambiguous use of potentially offensive word, fellow employee’s confederate flag clothing, and

offensive remark about African American person did not create hostile workplace); Poullard v.

McDonald, 829 F.3d 844, 858 (7th Cir. 2016) (referring to African American man as “sugar

daddy” and commenting on his former afro hairstyle were “at worst mild and ambiguous”

comments). Even allegations of deeply disrespectful conduct often are held insufficient when the

conduct did not pervade the workplace. Courts have held, for example, that vandalizing an

African American employee’s car or touching an African American employee’s hair or skin one

time do not suffice. See Hobbs v. City of Chi., 573 F.3d 454, 464-65 (7th Cir. 2009) (vandalism);

Adam, 210 F. Supp. 3d at 989 (touching hair and skin). And allegations about supervisors or

coworkers making the workplace unpleasant or more difficult are also insufficient. See, e.g.,

Hobbs, 573 F.3d at 463, 465 (assigning undesirable job duties); Patton v. Indianapolis Pub. Sch.

Bd., 276 F.3d 334, 339 (7th Cir. 2002) (ignoring suggestions and failing to inform of changes);

Peters, 307 F.3d at 552 (“interracial strife” at workplace diversity training). The facts Plaintiffs

allege come nowhere close to the conduct in those cases, and they do not state a claim for hostile

work environment. The Court should dismiss the claim.

                   d.     Plaintiffs do not plausibly allege retaliation

         Plaintiffs fare no better on their retaliation claim. To plausibly plead that claim, Plaintiffs

must allege that they engaged in protected activity and suffered an adverse employment action,

                                                   12
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 15 of 19 PageID #:171




and that there is a “causal connection” between the protected activity and the adverse action. See

Straub v. Jewel Food Stores, Inc., No. 17 C 6401, 2018 WL 4512060, at *5 (N.D. Ill. Sept. 20,

2018) (plaintiff failed to state claim because he did not plead sufficient facts that alleged

protected activity caused alleged retaliatory conduct). For this claim, the action must be

significant enough to dissuade a reasonable employee from engaging in protected activity. See

Poullard, 829 F.3d at 856. An action that does not actually “harm” the plaintiff cannot sustain a

retaliation claim. Id. at 857-58; see also Adam, 210 F. Supp. 3d at 990 (citing Poullard, 829 F.3d

at 857-58). The Complaint lacks any plausible allegations that the Campaign took any adverse

action against any Plaintiff because he or she engaged in protected activity.

         For starters, Ms. Hogan and Mr. Chaney do not plead any factual allegations giving rise

to the plausible inference that they engaged in protected activity or were retaliated against

because of their race. Indeed, they plead themselves out of this claim. See Atkins, 631 F.3d at 832

(“[A plaintiff] can plead himself out of court by pleading facts that show that he has no legal

claim.”). They allege that their employment ended after the primary election—months before the

alleged protected activity in September 2018 and the alleged retaliation in October 2018. See

Compl. ¶¶ 38, 52. By their own pleadings, they could not have experienced the complained-of

retaliation. For this reason alone, these two Plaintiffs fail to state a retaliation claim.

         For the Plaintiffs who were employed at the time of the alleged retaliation, other than

alleging that Mr. Little complained a week after the training, the Complaint says only that

“Plaintiffs complained” immediately after the training. Compl. ¶¶ 38-39. Although informal

complaints may be protected activity, Davis v. Time Warner Cable of Se. Wisc., L.P., 651 F.3d

664, 674 (7th Cir. 2011), aside from Mr. Little, Plaintiffs do not allege who complained, what

they complained of, or who they complained to, Compl. ¶¶ 38-39.



                                                   13
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 16 of 19 PageID #:172




         Even assuming that suffices to plead that all Plaintiffs engaged in protected activity, their

retaliation claim fails for lack of an adverse action. Plaintiffs allege that the Campaign placed

some (but not all) of them on paid administrative leave pending an investigation. See Compl.

¶ 52. But paid leave is not an adverse action because it does not affect Plaintiffs’ “position,

salary, or benefits.” See Nichols v. S. Ill. Univ.-Edwardsville, 510 F.3d 772, 786-87 (7th Cir.

2007) (collecting cases and holding that paid leave pending investigation is not materially

adverse as a matter of law); see also Graham v. AT&T Mobility LLC, No. 09 C 6564, 2011 WL

4538453, at *9 (N.D. Ill. Sept. 29, 2011) (“[A]dministrative leave is not a materially adverse

employment action” in a retaliation case.). That is exactly the case here. Nowhere do Plaintiffs

allege that the paid leave affected the conditions of their employment. See Compl. ¶ 52. Simply

alleging that they were placed on paid administrative leave while the Campaign investigated

their conduct—without so much as a hint of any negative, material impact on their

employment—fails to meet the plausibility standard. See Nichols, 510 F.3d at 786-87.

         Plaintiffs likewise fail to plead an adverse action based on the other events they allege.

Plaintiffs claim there were “numerous and ongoing complaints of racial discrimination,” which

the Campaign addressed by holding a mandatory sensitivity training. Compl. ¶ 29. And after the

training, the Complaint alleges that the Campaign responded to complaints about the training

itself by scheduling a conference call. Id. ¶¶ 38-40. Apparently, Plaintiffs are dissatisfied with

both the training and the conference call. But their dissatisfaction does not an adverse action

create. See Keeton v. Morningstar, Inc., 667 F.3d 877, 886 (7th Cir. 2012) (“investigation itself”

could not be retaliatory adverse action); see also Sedwick v. West, 92 F. Supp. 2d 813, 822 (S.D.

Ind. 2000) (even investigation that makes employee feel “targeted and uncomfortable” is not

retaliatory adverse action). A reasonable employee would not be dissuaded from making similar



                                                  14
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 17 of 19 PageID #:173




complaints after the Campaign did exactly what Plaintiffs wanted—address their concerns. See

Compl. ¶¶ 37-38. Plaintiffs do not state an actionable retaliation claim. See Adam, 210 F. Supp.

3d at 990. The Court should, therefore, dismiss this claim as inadequately pleaded.

         3.        The Court’s dismissal should be with prejudice

         The Court should dismiss Plaintiffs’ Complaint with prejudice. Plaintiffs have now filed

four versions of their Complaint, and each one has failed to state plausible claims for relief.

Although Plaintiffs represented that they intended their second amendment merely to add Ms.

Hogan and Mr. Chaney, see Mot. to Amend, ECF No. 20, at 4, 7, the version that they actually

filed contains additional factual allegations, see Compl. ¶¶ 26(e), (i), 50. But those allegations,

even with two new Plaintiffs in the lawsuit, do not cure any of the deficiencies (of which

Plaintiffs were well aware) in Plaintiffs’ prior complaints. Instead, Plaintiffs continue to throw

out more conclusory statements—that there was “belittlement, condescension, and bullying of

African American and Latino field organizers,” for example—that do not push their claims

“from conceivable to plausible.” Twombly, 550 U.S. at 570. Plaintiffs have “had four bites at the

apple,” and “[e]nough is enough.” Atkins, 631 F.3d at 832. Because any further amendment

would be futile, the Court should dismiss with prejudice Plaintiffs’ claims against the Campaign.

See Gandhi v. Sitara Capital Mgmt., LLC, 721 F.3d 865, 869 (7th Cir. 2013).

                                      IV.     CONCLUSION
         The Complaint is long on accusations and short on factual allegations. As pleaded, one

cannot plausibly infer liability for racial discrimination, hostile work environment, or retaliation.

Despite filing four versions of their Complaint, Plaintiffs cannot marshal facts that do not exist.

The Court should (1) strike the Complaint’s immaterial and prejudicial allegations under Rule

12(f), and (2) dismiss with prejudice all claims against the Campaign under Rule 12(b)(6).




                                                 15
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 18 of 19 PageID #:174




Dated: December 28, 2018                   Respectfully submitted,



                                           JB PRITZKER FOR GOVERNOR



                                           By: /s/ William B. Stafford
                                                 One of Its Attorneys

                                                William B. Stafford
                                                PERKINS COIE LLP
                                                1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
                                                Tel: (206) 359-8000
                                                Fax: (206) 359-9000
                                                BStafford@perkinscoie.com




                                         16
124717-0003/142578420.1
    Case: 1:18-cv-06954 Document #: 30 Filed: 12/28/18 Page 19 of 19 PageID #:175




                                CERTIFICATE OF SERVICE

         I, William B. Stafford, certify that on December 28, 2018, a copy of the foregoing was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may also access this filing through the Court’s ECF system.


                                                /s/ William B. Stafford
                                                William B. Stafford




                                                  17
124717-0003/142578420.1
